Citation Nr: 1508922	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  12-35 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral metatarsalgia with callus formation on left side, status post hemiphalangectomy of 5th proximal and hold healed fractured deformity of 5th proximal and middle phalange bilaterally with scars.

2.  Entitlement to an initial rating in excess of 20 percent for right ankle status post fracture with degenerative joint disease.
	
3.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the left ankle.  

4.  Entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral foot and ankle disabilities.

5.  Entitlement to service connection for a right knee disorder as secondary to service-connected bilateral foot and ankle disabilities.

6.  Entitlement to service connection for a left knee disorder as secondary to service-connected bilateral foot and ankle disabilities.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1978 to February 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2012, October 2012, and January 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Specifically, in the February 2012 rating decision, the RO granted service connection for the Veteran's bilateral ankle disabilities and assigned each a 20 percent rating, effective October 19, 2010.  In the October 2012 rating decision the RO continued a 10 percent disability rating assigned for the Veteran's bilateral foot disability and denied service connection for a back disorder.  In the January 2014 rating decision, the RO denied service connection for bilateral knee disorders.    
	
In July 2013, the Veteran testified at a Board video-conference hearing with regard to the first four issues noted on the title page before the undersigned Veterans Law Judge.  A transcript of this proceeding has been associated with the record.  In September 2013, the Veteran, via his representative, submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.   

With regard to the TDIU claim, during the July 2013 Board hearing, the Veteran testified that he had been unemployed since approximately 2000 due to his service-connected bilateral foot and ankle disabilities.  The AOJ has not yet adjudicated a claim for a TDIU.  However, the Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, a claim part-and-parcel of the higher disability rating for bilateral foot and ankle disabilities, and the Board has included this claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files file.  A review of the documents in Virtual VA reveals VA treatment records dated from November 2007 to December 2009 and from November 2013 to September 2014.  A review of the documents in VBMS reveals the January 2014 rating decision, a September 2014 VA examination report, a statement of the case, and a substantive appeal regarding the claim for service connection for a bilateral knee disorder.  The remaining documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  

While the AOJ has not reviewed all of the VA treatment records in Virtual VA in connection with the Veteran's claims on appeal, the Board finds no prejudice to him in issuing a decision at this time as such records are irrelevant to the issues adjudicated herein as they do not show any treatment or findings referable to his back, foot, and/or ankle disabilities.  

The issues of entitlement to service connection for bilateral knee disorders and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's bilateral metatarsalgia with callus formation on left side, status post hemiphalangectomy of 5th proximal and hold healed fractured deformity of 5th proximal and middle phalange bilaterally with scars is manifested by pain and tenderness, without flatfoot, weak foot, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones, or other foot injuries, or scarring that is symptomatic or of a size so as to warrant a separate compensable rating. 

2.  For the entire appeal period, the Veteran's right ankle status post fracture with degenerative joint disease is manifested by instability, weakness, stiffness, swelling, redness, pain, giving way, lack of endurance, fatigue, and tenderness, with painful, marked limitation of motion and tenderness to palpation, without evidence of ankylosis of the ankle, or subastragalar or tarsal joint, or malunion of os calcis or astragalus, or astragalectomy.

3.  For the entire appeal period, the Veteran's degenerative joint disease of the left ankle is manifested by instability, weakness, stiffness, swelling, redness, pain, giving way, lack of endurance, fatigue, and tenderness, with painful, marked limitation of motion and tenderness to palpation, without evidence of ankylosis of the ankle, or subastragalar or tarsal joint, or malunion of os calcis or astragalus, or astragalectomy.

4.  Resolving all doubt in his favor, the Veteran's degenerative disc disease of the lumbar spine is proximately due to his service-connected bilateral ankle and foot disorders.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral metatarsalgia with callus formation on left side, status post hemiphalangectomy of 5th proximal and hold healed fractured deformity of 5th proximal and middle phalange bilaterally with scars have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5279 (2014).

2.  The criteria for an initial rating in excess of 20 percent for right ankle status post fracture with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2014).

3.  The criteria for an initial rating in excess of 20 percent for degenerative joint disease of the left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2014).

4.  Degenerative disc disease of the lumbar spine is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to grant service connection for degenerative disc disease of the lumbar spine herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 
	
With regard to the bilateral ankle disabilities, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for such disabilities from the original grant of service connection.  VA's General Counsel  has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claims for service connection for bilateral ankle disorders were granted and initial ratings were assigned in the February 2012 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the Veteran's  bilateral foot disability, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2012 letter, sent prior to the initial unfavorable decision issued in October 2012, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, service personnel records, and VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Significantly, the Veteran testified during the July 2013 Board hearing that he was in receipt of Social Security Administration (SSA) disability benefits.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323. 

In this case, the Veteran's SSA records are not included in the claims file.  However, the Veteran also testified during the July 2013 Board hearing that his award of SSA disability benefits was based solely on a psychiatric disorder and not on any of the physical disabilities currently on appeal.  Accordingly, the Board finds that obtaining the Veteran's SSA records would not aid in substantiating his current claims on appeal because they would not "give rise to pertinent information" concerning his claims on appeal.  Further, because there is no reasonable possibility that the Veteran's SSA records would assist in substantiating the current claims, although VA is on notice that the Veteran is in receipt of SSA disability benefits, the Board finds that there is no duty to obtain these records as to the current claims on appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).	
Additionally, the Veteran was afforded VA examinations in December 2010, February 2011, January 2012, and August 2012 to determine the nature and severity of his bilateral foot and ankle disorders.  Neither the Veteran nor his representative has alleged that such VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral foot and ankle disorders as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his bilateral ankle and foot disabilities have worsened in severity since the January 2012 and August 2012 VA examinations, respectively.  Rather, they argue that the evidence reveals that the Veteran's disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  
	
The Veteran was provided an opportunity to set forth his contentions during the July 2013 hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2013 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected bilateral foot and ankle disorders was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, no additional, outstanding evidence was identified during the hearing.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 
	
II.  Increased Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

However, consideration of 38 C.F.R. § 4.40 and § 4.45, and the accompanying case law, are not for application when a Veteran's disability is already rated at the maximum rating for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80  (1997). 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Bilateral Foot Disability

A review of the Veteran's service treatment records shows several complaints of bilateral foot pain which led to a bilateral 5th toe arthroplasty in December 1979.  By a May 2008 rating decision, the RO granted service connection for bilateral metatarsalgia with callus formation on left side, status post hemiphalangectomy of 5th proximal, bilaterally, and assigned a 10 percent rating, effective January 7, 2008, pursuant to 38 C.F.R. § 4.71a, DC 5279.  The Veteran submitted a claim for an increased rating for his service-connected bilateral foot disorder in June 2012.  Therefore, the relevant temporal focus in the instant case includes the period from June 2011 to the present. See generally 38 U.S.C.A. § 5110(b)(2) (the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim).    

Evidence relevant to the severity of the Veteran's bilateral foot disability during the current appeal period includes VA examination reports dated in January 2012 and August 2012, VA and private treatment records, and the Veteran's statements, to include his testimony at the July 2013 Board hearing.  

At a January 2012 VA examination for his ankles, the examiner did note the Veteran's bilateral foot issues, specifically, hallux valgus, hammer toes bilateral, post-surgery 5th toes bilateral, and onychomycosis of the great toenails.  It was indicated that the Veteran used assistive devices, specifically regular use of inserts to help with his foot pain.  

During the August 2012 VA scars examination, it was noted that the Veteran had surgical scars of the bilateral feet.  These scars were neither painful nor unstable and were not due to burns.  There was a linear scar located on the right lateral 5th toe measuring 1.0 x 0.1 cm.  There was also linear scar located on the left lateral 5th toe measuring 1.5 x 0.1 cm.  It was noted that the scars did not result in limitation of function and did not impact the Veteran's ability to work.  Significantly, it was noted that the scar condition was quiescent.  

During the August 2012 VA foot examination, it was noted that the Veteran had metatarsalgia (diagnosed in 1979) and hallux valgus (diagnosed in August 2012).  There was no Morton's neuroma, hammer toes, hallux rigidus, claw foot, malunion/nonunion of tarsal/metatarsal bones, or other foot injuries.  The examiner continued a prior diagnosis of left metatarsalgia with callus formation on left side, status post hemiphalangectomy of 5th proximal phalanx and right metatarsalgia with callus formation on left side, status post hemiphalangectomy of 5th proximal phalanx and left old healed fracture deformity of 5th proximal phalanx and right old healed fracture deformity of 5th proximal and middle phalanges.  The examiner noted that the onset of the metatarsalgia was during the Veteran's active service in December 1979.  The Veteran reported that this began during active duty and surgery and has gotten worse.  Additionally the Veteran reported that when he stood too long, he was unable to walk or run without extreme pain.  

With regard to the metatarsalgia, it was noted that this was bilateral.  With regard to the hallux valgus, it was noted that this was also bilateral and of mild or moderate symptoms.  The Veteran denied surgery for his hallux valgus.  There was no evidence of bilateral weak foot.  It was noted that the Veteran did have scars on his feet but that they were not painful and/or unstable and were less than 39 square cm.  With regard to assistive devices, it was noted that the Veteran used braces and a cane constantly.  He indicated that he used the cane "all the time" for balance so he could walk and used the bilateral ankle braces to keep the ankles from swelling up.  It was noted that the Veteran's foot condition did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.   

On x-ray examination of the left foot there was minimal hallux valgus deformity as well as slight old healed fracture deformity, fifth proximal phalanx, but otherwise unremarkable radiographic series of the left foot without weight-bearing.  On x-ray examination of the right foot there was minimal hallux valgus deformity as well as old healed fracture deformity involving the fifth proximal phalanx and fifth middle phalanx, but otherwise no significant finding involving the right foot without weight-bearing.

The examiner noted that the Veteran's foot condition did impact his ability to work as he could not stand for long periods of time and could not walk far.  It was noted that the Veteran's gait was unsteady due to his feet and his back.  The Veteran's official VA diagnosis was changed to include the recent x-ray findings.  

Also relevant are VA treatment records and a private examination report from Dr. J.W.E. dated in August 2013.  Significantly, the VA treatment records show a history and complaints similar to those noted at the aforementioned VA examinations.  The August 2013 report from Dr. J.W.E. notes complaints of pain in the lateral aspect of both feet.  He had pain in his big toes and flatness of his feet.  He also had pain in the arches of his feet and swelling of both ankles.  Cold weather bothered his toes and feet.  Examination of the feet revealed surgical scars over the metatarsal head of the 5th toe.  This caused an antalgic gait and difficulty with the ball of the foot.  There was decreased movement of the 5th toe, 1st toe, and 2nd toe.  There was also flattening of the arch and tenderness over the plantar fascia and calcaneus.  The bilateral foot disorders caused him to walk with an antalgic gait. 

During the July 2013 Board hearing, the Veteran testified that he was unable to stand up for a very long time.  He had difficulty shopping where there are long lines and could not stand in church for long.  The Veteran indicated that he was unemployed due to his bilateral foot and ankle disorders.  He reported pain in his feet.  He had difficulty finding shoes that are wide enough for his feet, particularly when his calluses increased in size.  

After a careful review of the evidence of record, the Board finds that the Veteran's bilateral disability does not warrant a rating in excess of 10 percent under any applicable DC.  In this regard, the Board finds that, for the entire appeal period, the Veteran's bilateral foot disability is manifested by pain and tenderness, without flatfoot, weak foot, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones, or other foot injuries, or scarring that is symptomatic or of a size so as to warrant a separate compensable rating.

As an initial matter, the Board observes that the Veteran's bilateral foot disability is currently assigned a 10 percent rating under DC 5279, which provides for a maximum 10 percent rating for anterior metatarsalgia (Morton's disease) regardless of whether such is unilateral or bilateral.  In this regard, metatarsalgia is defined as pain and tenderness in the metatarsal region.  Dorland's Illustrated Medical Dictionary 1138 (30th ed. 2003).  As previously discussed, the Veteran's bilateral foot disability is manifested by pain and tenderness, which is specifically contemplated in the rating criteria under DC 5279.  Therefore, the Board finds that such DC is the most appropriate code under which to rate the Veteran's bilateral foot disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained).

Furthermore, in a January 2011 rating decision, separate noncompensable ratings were assigned for left and right foot bunions (hallux valgus) under DC 5279-5280 as a December 2010 VA examiner determined that such bunions were a progression of the Veteran's metatarsalgia.  However, the propriety of such ratings are not currently on appeal before the Board.

Moreover, the Board finds that a higher or separate rating for the Veteran's bilateral foot disability is not warranted under any other DC referable to the evaluation of foot disabilities.  Specifically, DC 5276 addresses acquired flatfoot; however, while Dr. J.W.E. indicated that the Veteran had flatness of his feet and flattening of the arch, pes planus or flatfoot was not diagnosed in relation to his service-connected bilateral metatarsalgia with callus formation on left side, status post hemiphalangectomy of 5th proximal and hold healed fractured deformity of 5th proximal and middle phalange bilaterally with scars.  Moreover, a December 2010 VA examination conducted prior to the appeal period specifically found no evidence of pes planus.  Therefore, while there is some evidence that the Veteran's has flatness of his feet and flattening of the arch, there is no evidence that he has been diagnosed with flatfoot in connection with his service-connected disability.  

Similarly, the Board has considered whether a separate or higher rating is warranted for hammer toe under DC 5282, which provides for a noncompensable rating for single toes, and a 10 percent rating for all toes, unilateral without claw foot.  In this regard, while the January 2012 VA examiner noted that the Veteran had bilateral hammer toes, the subsequent August 2012 VA examination revealed no hammer toes on examination.  However, even assuming such are present, there is no indication that such were diagnosed in relation to the Veteran's service-connected bilateral metatarsalgia with callus formation on left side, status post hemiphalangectomy of 5th proximal and hold healed fractured deformity of 5th proximal and middle phalange bilaterally with scars.  Furthermore, even assuming that the Veteran's fractured deformity of the 5th proximal and middle phalange bilaterally may be considered hammer toes, such symptomatology is contemplated in the Veteran's currently assigned 10 percent rating under DC 5279 and, as such involve single toes, he would not be entitled to a separate compensable rating under DC 5282.  See Esteban, supra.

Furthermore, based on the foregoing, there is no evidence of week foot, claw foot, hallux rigidus, malunion or nonunion of the tarsal or metatarsal bones, so as to warrant higher or separate ratings under DCs 5277, 5278, 5281, or 5283, respectively.

Finally, the Board has specifically considered whether it would be more appropriate to rate the Veteran's bilateral foot disability under DC 5284, to include whether separate ratings for each foot are warranted.  DC 5284 pertains to injuries of the foot not described by other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under DC 5284, a 10 percent rating is warranted when a foot injury is productive of a moderate disability.  A 20 percent rating is warranted when a foot injury is productive of a moderately severe foot disability, and a 30 percent rating is warranted when a foot injury is productive of a severe disability.  A maximum rating of 40 percent may be assigned if loss of use of a foot is demonstrated.  See note following Diagnostic Code 5284.  As discussed previously, as the Veteran's bilateral foot disability is manifested by symptoms that are specifically covered under DC 5279, the Board finds that such diagnostic code, rather than the general criteria under DC 5284, is the most appropriate diagnostic code under which to rate his bilateral foot disability.

In contemplating whether additional separate disability ratings are warranted for his feet under DC 5284, the Board additionally notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban, supra.  Such is not the case with the Veteran's disability.  Here, as the Board has noted, the symptoms associated with the Veteran's service-connected bilateral foot disability are contemplated in total under the rating criteria described in DC 5279, which specifically provides a single 10 percent rating for metatarsalgia regardless of whether it is unilateral or bilateral, and these symptoms have been contemplated in the application of that Diagnostic Code.  Thus, any additional separate rating under DC 5284 would result in double compensation for the same symptomatology in violation of anti-pyramiding provisions.  Id.; see also 38 U.S.C.A. § 1155; 38 C.F.R. § 4.14; Brady, supra.  

As an additional consideration, the Board also recognizes that DC 5284 does not provide specific criteria for rating a foot disability, but rather provides ratings based on severity of "other foot injuries" (i.e., moderate, moderately severe, and severe).  The Board finds that the evidence of records reveals that the symptoms associated with the Veteran's disability most closely resemble the symptoms described under the rating criteria described in DC 5279, making that diagnostic code all the more appropriate, and further negating the applicability of the rating criteria for "other foot injuries" under DC 5284.  

Therefore, the Board finds that higher or separate disability ratings under Diagnostic Code 5284, to include consideration of rating each foot separately, are not warranted.  
 
The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, a higher disability rating for service-connected bilateral foot disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's feet is contemplated in the currently assigned 10 percent rating under DC 5279.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5279, DeLuca, supra.

The Board has also considered whether the Veteran is entitled to a separate compensable rating for the scars on his feet.  However, as was noted at the August 2012 VA examination, there is no competent lay or medical evidence showing that the scars on the Veteran's feet cover an area of 144 square inches or more, are painful, or cause limited motion.  Therefore, the Board finds that a separate compensable rating is not warranted for the scars associated with the service-connected bilateral metatarsalgia.  See 38 C.F.R. § 4.118, DCs 7800 to 7805.  

In reaching the above conclusions, the Board has considered the Veteran's statements and testimony and with regard to the severity of his service-connected bilateral foot disability.  In this regard, the Veteran is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing pain and weakness, or witnessing difficulty with movement.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during the July 2013 Board hearing and during the course of his treatment and VA examinations.  The Veteran is competent to report his current symptomatology as it pertains to his bilateral feet, and the Board finds that the testimony and statements by the Veteran are credible. 

However, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise to diagnose or observe, which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Bilateral Ankle Disabilities

By rating decision dated in February 2012, the RO granted service connection for bilateral ankle disorders as secondary to the Veteran's service-connected bilateral foot disorders.  The Veteran's service-connected ankle disorders are each rated as 20 percent disabling pursuant to DC 5271, which pertains to limited motion of the ankle, effective October 19, 2010.

Normal ankle dorsiflexion is from 0 to 20 degrees and normal plantar flexion is from 0 to 45 degrees. 38 C.F.R. § 4.71a. Plate II. 

DC 5270 pertains to ankylosis of the ankle and provides for a 20 percent rating where there is ankylosis of the ankle in plantar flexion, less than 30 degrees.  A 30 percent rating is warranted where there is ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and 10 degrees.  A 40 percent rating is warranted where there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

DC 5271 pertains to limited motion of the ankle, and provides for a 10 percent rating where there is moderate limitation of ankle motion and a 20 percent rating where there is marked limitation of ankle motion.

DC 5272 pertains to ankylosis of the subastragalar or tarsal joint, and provides for a 10 percent rating where such is in good weight-bearing position and a 20 percent rating where such is in poor weight-bearing position.

DC 5273 pertains to malunion of the os calcis or astragalus, and provides for a 10 percent rating where there is moderate deformity and a 20 percent rating where there is marked deformity.

DC 5274 provides for a 20 percent rating for an astragalecotmy.

Evidence relevant to the severity of the Veteran's bilateral ankle disorders includes VA examination reports dated in December 2010, February 2011, and January 2012.  

During the December 2010 VA examination, the right ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.
The left ankle showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Examination of the ankles did not reveal any deformity and there was no ankylosis.  Range of motion of both ankle joints was as follows:  there was dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees with repetitive range of motion possible and no additional degree of limitation.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.	

During the February 2011 VA examination, the Veteran reported that he had been diagnosed with osteoarthritis of the ankles and that this condition had existed since 1990.  The Veteran reported that this condition began when he sprained his ankle during a squadron basketball game 20 years earlier.  He landed on another player's foot and turned his ankle.  He reported the following symptoms: weakness, stiffness, swelling, redness, giving way, lack of endurance, fatigability, tenderness, effusion and pain.  He indicated that he did not experience heat, locking, deformity, drainage, subluxation, or dislocation.  He also denied experiencing any flare-ups.  He reported difficulty with standing/walking and indicated that he was limited to walking only one black and standing for only 20 minutes.  He treated his condition with pain medication and an ankle brace.  He reported that he had never been hospitalized nor had any surgery for his ankle disorders and also stated that, in the past 12 months, the condition had not resulted in any incapacitation.  He denied any joint replacement.  He described his overall functional impairment as walking limited to a block and standing limited to 20 minutes.  

On musculoskeletal examination, the Veteran's posture was normal.  He walked with an antalgic gait.  The abnormal gait was due to bilateral ankle pain.  In regard to a tandem gait, the Veteran's walk was abnormal which could be described as unsteady.  This was due to ankle pain.  Leg length from the anterior superior iliac spine to the medial malleolus was 104 cm on the right and 103 cm on the left.  Examination of the feet revealed evidence of abnormal weight bearing.  There were callosities located at the 5th metatarsal head bilaterally with tenderness.  Examination of the feet did not reveal any signs of unusual shoe wear pattern or breakdown.  For ambulation, he required a brace on the left ankle and a cane.  The brace was for left ankle pain and instability and the cane was for left knee pain and weakness.  The Veteran did not require crutches, corrective shoes, a wheelchair, a prosthesis, or a walker.  

On physical examination of the ankles, there was tenderness.  However, there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was also no subluxation.  There was no deformity of the ankles and no ankylosis.  Range of motion of the ankle joints was as follows: on the right there was dorsiflexion from 0 to 17 degrees (with pain at 15 degrees) and plantar flexion from 0 to 24 degrees (with pain at 24 degrees).  Repetitive range of motion possible and there was no additional degree of limitation.  On the left there was dorsiflexion from 0 to 10 degrees (with pain at 10 degrees) and plantar flexion from 0 to 25 degrees (with pain at 25 degrees).  Repetitive range of motion possible and there was no additional degree of limitation.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.	

X-ray examination showed mild degenerative or posttraumatic arthritis changes of the anterior compartment of the right ankle and a normal left ankle.  There was no indication of a malunion to the os calcis and no indication of malunion of the astralgus on the right.  

The examiner diagnosed degenerative arthritis of the right ankle and chronic strain of the left ankle.  The subjective factors regarding these diagnoses were weakness, stiffness, swelling, redness, pain, giving way, lack of endurance, fatigue, and tenderness.  The objective factors were x-ray evidence of degenerative arthritis of the right ankle and bilateral tenderness with decreased and painful motion.  

During the January 2012 VA examination, the examiner noted that the Veteran was status post a fracture to the right ankle in January 2012 and had developed degenerative joint disease in both ankles as of February 2011.  The Veteran reported experiencing pain for two years and indicated that the flare-ups of pain impacted the function of the ankle.  

Range of motion of the ankle joints was as follows: on the right there was plantar flexion from 0 to 10 degrees (with no objective evidence of painful motion) and dorsiflexion from 0 to 10 degrees (also with no objective evidence of painful motion).  On the left there was plantar flexion from 0 to 10 degrees (with no objective evidence of painful motion) and dorsiflexion from 0 to 10 degrees (also with no objective evidence of painful motion).  The Veteran was able to perform repetitive-use testing with three repetitions.  Specifically, the Veteran had right plantar flexion to 10 degrees, right dorsiflexion to 10 degrees, left plantar flexion to 10 degrees, and left dorsiflexion to 10 degrees after three repetitions.  There was no additional limitation in range of motion following repetitive-use testing.  It was noted that the Veteran did have functional loss and/or functional impairment of the ankles, specifically less movement than normal.  The Veteran did not have localized tenderness or pain on palpation of joints/soft tissue of either ankle.  

On muscle strength testing, the Veteran had normal strength in both the right and left ankles, both on plantar flexion and dorsiflexion.  There was no joint instability and there was no ankylosis.  There was also no "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus).  The Veteran denied any surgeries on his ankles and there were no scars on his ankles.  

The examiner indicated that the Veteran's bilateral ankle disabilities did not result in functional impairment such that no effective function remained, other than that which would be equally well served by an amputation with prosthesis.  It was noted that x-ray studies had been performed which revealed an unremarkable radiographic series of the left ankle and a 5 mm old healed fracture fragment seen at the distal tip of the medial malleolus on the right.  It was also noted that the Veteran's bilateral ankle disorders impacted his ability to work as the created foot pain.  

Also relevant are VA treatment records and a private examination report from Dr. J.W.E. dated in August 2013.  Significantly, the VA treatment records show a history and complaints similar to those noted at the aforementioned VA examinations.  The August 2013 report from Dr. J.W.E. notes complaints of swelling of both ankles.  Examination of the ankles revealed obvious swelling over both medial and lateral areas of the ankle and over the cuboids.  There was instability of the ankle as well as decreased range of motion with 25 degrees plantar flexion, 15 degrees dorsiflexion, 10 degrees inversion, and 5 degrees eversion. 

During the July 2013 Board hearing, the Veteran testified that he was unable to stand up for a very long time.  He had difficulty shopping where there are long lines and could not stand in church for long.  Specifically, his ankles would swell up if he was standing too long.  The Veteran indicated that he was unemployed due to his bilateral foot and ankle disorders.  

Based on the foregoing, the Board finds that initial ratings in excess of 20 percent for the Veteran's right and left ankle disabilities is not warranted.  Throughout the appeal period, the Veteran's bilateral ankle disabilities have been manifested by instability, weakness, stiffness, swelling, redness, pain, giving way, lack of endurance, fatigue, and tenderness, with painful, marked limitation of motion and tenderness to palpation, without evidence of ankylosis of the ankle, or subastragalar or tarsal joint, or malunion of os calcis or astragalus, or astragalectomy.  

The Board initially notes that the Veteran is currently in receipt of the maximum schedular rating for his bilateral ankle disabilities under DC 5271.  Specifically, such provides for a maximum 20 percent rating for marked limitation of ankle motion.  Therefore, while the Veteran has competently reported instability, weakness, stiffness, swelling, redness, pain, giving way, lack of endurance, fatigue, and tenderness, such may not serve as a basis for an increased rating under DC 5271.  Specifically, as the Veteran's disability is already rated at the maximum rating for limitation of motion, the Board need not consider the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the accompanying case law.  Johnston, 10 Vet. App. 80.

Furthermore, based on the foregoing, the Board finds that there is no medical or lay evidence of ankylosis of the ankle, or subastragalar or tarsal joint, or malunion of os calcis or astragalus, or astragalectomy so as to warrant a higher or separate rating under the other DCs referable to the evaluation of the ankle disabilities.  In this regard, the evidence clearly demonstrates that the Veteran is capable of bilateral ankle motion, albeit limited.  Furthermore, the December 2010, February 2011, and January 2012 VA examiners specifically found no evidence of deformity or ankylosis.  Moreover, the February 2011 VA examiner noted that X-rays showed a normal left ankle and no indication of a malunion of the os calcis or malunion of the astralgus on the right ankle.  Additionally, the January 2012 VA examiner found no joint instability and no malunion of calcaneus (os calcis) or talus (astragalus).  Therefore, higher or separate ratings are not warranted under DCs 5270, 5272, 5273, or 5274.

The Board further determines there are no additional symptoms associated with the Veteran's bilateral ankle disabilities, to include impairment of the tibia and fibula, or neurological or muscle impairment, that would warrant consideration of alternative DCs.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements and testimony and with regard to the severity of his service-connected ankle disabilities.  In this regard, the Veteran is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing pain and weakness, or witnessing difficulty with movement.  See Washington, 19 Vet. App. at 368.  Lay evidence was provided by the Veteran during the July 2013 Board hearing and during the course of his VA examinations.  The Veteran is competent to report his current symptomatology as it pertains to his ankles, and the Board finds that the testimony and statements by the Veteran are credible. 

However, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise to diagnose or observe, which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Woehlaert, 21 Vet. App. at 456 (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Other Considerations  

The Board has considered whether staged ratings under Hart, and Fenderson, supra, are appropriate for the Veteran's service-connected bilateral foot and ankle disabilities, respectively; however, the Board finds that his symptomatology for each disability has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disabilities is not warranted.  

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
	
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In this case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral foot and ankle disabilities.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his musculoskeletal disorders of the feet and ankles, which includes pain and loss of motion as well as the functional impairment resulting from such symptoms, either singularly or in combination.  

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's bilateral foot and ankle disabilities.  Specifically, such require application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  Consequently, the Board finds that there are no additional symptoms of the Veteran's service-connected disabilities to warrant an extra-schedular rating.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected bilateral foot and ankle disabilities is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In sum, Board finds that the preponderance of the evidence is against increased ratings for the Veteran's bilateral foot and ankle disabilities.  As such, the benefit of the doubt doctrine is not applicable and the Veteran's claims for increased ratings must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



IV.  Service Connection Analysis

With regard to the issue of entitlement to service connection for a back disorder, the Veteran contends that he has a back disorder which is secondary to his service-connected bilateral feet and/or ankle disorders.  He also testified during the July 2013 Board hearing that he fell and injured his back during his military service and that he believed that his current back disorder is also due to this in-service fall.  

The Board notes that, while the Veteran alleges that he injured his back in service, the record does not reflect that he first manifested a back disorder during service or that such is otherwise related to service on a direct basis.  In this regard, the Veteran's service treatment records are negative for complaints, treatment, or diagnoses of a back disorder.  Rather, the Veteran has primarily claimed that he currently has a back disorder as a result of his service-connected bilateral foot and ankle disabilities.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability 
(but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.   

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  As the Veteran filed his claim in June 2012, the amended regulations apply.  Such provide that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board initially finds that the Veteran has a current back disability, namely degenerative disc disease of the lumbar spine.  In this regard, a VA treatment record shows that the Veteran underwent magnetic resonance imaging (MRI) in October 2012, which showed multiple disc herniations and also foraminal spurring.  As such, the Board finds that the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine. 

The Board further notes that the Veteran is currently service-connected for bilateral metatarsalgia, bilateral ankle disabilities, and bilateral bunions of the feet.  Therefore, the remaining inquiry is whether such service-connected disability(ies) caused or aggravated the Veteran's degenerative disc disease of the lumbar spine.

In support of the claim, the Veteran's representative submitted an August 2013 examination from Dr. J.W.E. wherein Dr. J.W.E. stated that the Veteran's antalgic gait from his feet had caused abnormal biomechanical strain on his back and iliolumbar and sacroiliac ligaments.  This has caused increased muscle spasm in the low back, which caused increase pressure on the lumbar discs causing derangement of the discs and subsequent bilateral L5 and S1 spinal nerve root impingement down into both lower extremities.  

The Board finds that Dr. J.W.E.'s opinion was based on an interview with the Veteran as well as a thorough examination.  Moreover, he reviewed the pertinent records in the case and provided a rationale for his opinion, tracing the cause-and-effect history of the back disability.  Therefore, the Board finds that this medical opinion is entitled to great probative weight.  Furthermore, there is no contrary opinion of record. 

As such, the Board resolves all doubt in favor of the Veteran and finds that, based on the nexus opinion of Dr. J.W.E., his degenerative disc disease of the lumbar spine is proximately due to his service-connected bilateral foot and ankle disabilities.  Therefore, service connection for such disorder on a secondary basis is warranted.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310; Gilbert, supra.


ORDER

A rating in excess of 10 percent for bilateral metatarsalgia with callus formation on left side, status post hemiphalangectomy of 5th proximal and hold healed fractured deformity of 5th proximal and middle phalange bilaterally with scars is denied.

An initial rating in excess of 20 percent for right ankle status post fracture with degenerative joint disease is denied.
	
An initial rating in excess of 20 percent for degenerative joint disease of the left ankle is denied.

Service connection for degenerative disc disease of the lumbar spine is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the bilateral knee issues, in his October 2014 substantive appeal (VA Form 9), the Veteran indicated that he wished to testify at a Board video-conference hearing before a Veterans Law Judge.  However, he has not yet been afforded his requested Board hearing with respect to such issues.  Significantly, while the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in July 2013, the issues pertaining to the Veteran's bilateral knees were not on appeal on that time, in fact, the January 2014 rating decision addressing such matters had not yet even been issued, and, consequently, were not discussed during the hearing.  As such, the Board finds that a remand is necessary in order to afford the Veteran his requested Board hearing.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700, 20.704.

With regard to the TDIU issue, as indicated in the Introduction, the issue of entitlement to a TDIU is considered part and parcel of the Veteran's increased rating claims.  See Rice, supra.  However, the Board finds that further development is necessary for a fair adjudication of the TDIU aspect of the claim.  Therefore, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Furthermore, the AOJ should review the record, to include the August 2013 statement wherein Dr. J.W.E. wrote that the Veteran's service-connected disabilities have rendered him unemployable since 2007, and conduct any additionally indicated development, to include affording the Veteran any necessary VA examinations/opinions for the adjudication of the claim.    

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge with regard to his claims for service connection for right and left knee disorders.  All correspondence regarding the scheduling of such hearing should be associated with the claims file.
	
2. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3. Thereafter, the AOJ should review the record, to include the August 2013 statement wherein Dr. J.W.E. wrote that the Veteran's service-connected disabilities have rendered him unemployable since 2007, and conduct any additionally indicated development, to include affording the Veteran any necessary VA examinations/opinions for the adjudication of his TDIU claim.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement to a TDIU should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
      
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


